Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
          An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Patrick Duplessis on 8/26/2021.
The application has been amended as follows: 

Amendment to Specification
Please replace paragraph [0023] with the following amended paragraph:
Figs. 6A and 6B show perspective views of the distal end of the shaft (Fig. 6A) and the dismantled endoscope head (Fig.6B) 

Please replace paragraph [0024] with the following amended paragraph:
	Fig.7 shows a rotated view of the distal end of the shaft with the assembled endoscope head.
Please replace paragraph [0028] with the following amended paragraph:
To ensure that the medical instruments inserted through the at least one working B, and the deflected working position relative to the shaft 2, shown in Fig. 7, wherein the deflection lever 6 in the embodiment shown is pivotable about a pivot axis 7 arranged transversely with respect to the longitudinal direction of the endoscope head 3. This deflection lever 6, also known as an Albarran lever, is adjusted via a Bowden wire 8 guided in the shaft 2.
Please replace paragraph [0033] with the following amended paragraph:
Fig. 3 shows the collet 9 in the starting position, in which the Bowden wire 8 is not tensioned and the deflection lever 6 in the endoscope head 5 is located in the non-deflected position shown in Fig. 6B. In this starting position, the clamping nut 13 screwed onto the collet 9 bears proximally almost flush on the housing 12 of the control handle 3.
Please replace paragraph [0044] with the following amended paragraph:
	In order to form the clamping connection 24, a clamping slit 25 is formed in the proximal end of the endoscope head 5, and a latching element 26 that is insertable into the clamping slit 25 of the endoscope head 5 is formed at the distal end of the shaft 2. In the embodiment shown, the latching element 26 at the distal end of the shaft 2 is designed as a latching lug 27 that continues the shaft 2 in the distal direction.  The clamping slit 25 extends between an open end 28 and a closed end 29 thereof in a direction perpendicular to the longitudinal direction of the shaft 2.

Amendment to Claims
6. 	(Currently Amended)  An endoscope, comprising: 
a shaft, in which at least one working channel is arranged; and 
an endoscope head arranged at a distal end of the shaft; 
wherein a deflection lever is arranged in the endoscope head and is adjustable between a non-deflected starting position and a deflected working position relative to the shaft 
wherein the deflection lever is adjustable via a Bowden wire, a proximal end of which is mounted via a collet on a control handle arranged at a proximal end of the shaft; 
wherein the collet fixing a proximal end of the Bowden wire is arranged on a slide that is movable proximally out of a housing of the control handle, which slide is coupled to the control handle via a rod;
wherein the endoscope head is removably coupled to the distal end of the shaft via a clamping connection; 
wherein a clamping slit is formed in a proximal end of the endoscope head, and a latching element that is insertable into the clamping slit of the endoscope head is formed at the distal end of the shaft; and
wherein the clamping slit extends between an open end and a closed end thereof in a direction perpendicular to a longitudinal direction of the shaft.
12.	(Currently Amended)  The endoscope according to Claim 6, wherein the clamping slit extends longitudinally inthe direction perpendicular to the longitudinal direction of the shaft.
An endoscope, comprising: 
a shaft, in which at least one working channel is arranged; and 
an endoscope head arranged at a distal end of the shaft; 
wherein a deflection lever is arranged in the endoscope head and is adjustable between a non-deflected starting position and a deflected working position relative to the shaft 
wherein the deflection lever is adjustable via a Bowden wire, a proximal end of which is mounted via a collet on a control handle arranged at a proximal end of the shaft; 
wherein the collet fixing a proximal end of the Bowden wire is arranged on a slide that is movable proximally out of a housing of the control handle, which slide is coupled to the control handle via a rod;
wherein the endoscope head is removably coupled to the distal end of the shaft via a clamping connection;
wherein a clamping slit is formed in a proximal end of the endoscope head, and a latching element that is insertable into the clamping slit of the endoscope head is formed at the distal end of the shaft; and
wherein the latching element at the distal end of the shaft is designed as a latching lug;
wherein the clamping slit extends between an open end and a closed end thereof; and 

Cancelling claim 11:
11.	(Cancelled)  

Adding claims 18-20:
18.	(New)  The endoscope according to Claim 13, wherein the endoscope head is made of a plastics material.
19.	(New)  The endoscope according to Claim 13, wherein the endoscope head is an exchangeable module relative to the shaft.
20.	(New)  The endoscope according to Claim 13, wherein the endoscope head is disposable and the shaft is reusable.

Amendment to the Drawings
Please enter the replacement drawing sheets attached.
The first replacement drawing sheet includes changes to the figure numbers.  The first replacement drawing sheet identifies FIG. 5, FIG. 6A, and FIG. 6B, and replaces the original sheet identifying FIG. 5 and FIG. 6.  
The second replacement drawing sheet adds reference numbers “28” and “29” to FIG. 7.  The second replacement drawing sheet replaces the original sheet with FIG. 7.  

Response to Arguments
Specification Objection
Title objection included in Office Action mailed on 03/08/2021 has been withdrawn per applicant’s amendment filed 06/03/2021. 
Specification objection regarding informalities included in Office Action mailed on 03/08/2021 has been withdrawn per applicant’s amendment filed 06/03/2021. 

Drawing Objection
Drawing objection included in Office Action mailed on 03/08/2021 has been withdrawn per applicant’s amendment filed 06/03/2021 and Examiner’s Amendments authorized 08/26/2020 (see Examiner Amendment above).
 
35 USC § 112
35 USC § 112 rejections regarding Claims 6-10 included in Office Action mailed on 03/08/2021 has been withdrawn per Applicant’s amendment filed 06/03/2021 and Examiner’s Amendments authorized 08/26/2020 (see Examiner Amendment above).
 
35 USC § 102
35 USC § 102 rejections regarding Claims 6-8, 10 included in Office Action mailed on 03/08/2021 has been withdrawn per Applicant’s amendment of incorporating allowable subject matter (claim 11) into the claim inview of Examiner’s Amendments authorized 08/26/2020 (see Examiner Amendment above).

35 USC § 103
35 USC § 103 rejections regarding Claims 9 included in Office Action mailed on 03/08/2021 has been withdrawn per Applicant’s amendment in view of Examiner’s Amendments authorized 08/26/2020 (see Examiner Amendment above).


Allowable Subject Matter
Claims 6, 8-10, 12-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 6 recites “a shaft, in which at least one working channel is arranged; and an endoscope head arranged at a distal end of the shaft; wherein a deflection lever is arranged in the endoscope head and is adjustable between a non-deflected starting position and a deflected working position relative to the shaft wherein the deflection lever is adjustable via a Bowden wire, a proximal end of which is mounted via a collet on a control handle arranged at a proximal end of the shaft; wherein the collet fixing a proximal end of the Bowden wire is arranged on a slide that is movable proximally out of a housing of the control handle, which slide is coupled to the control handle via a rod; wherein the endoscope head is removably coupled to the distal end of the shaft via a clamping connection; wherein a clamping slit is formed in a proximal end of the endoscope head, and a latching element that is insertable into the clamping slit of the endoscope head is formed at the distal end of the shaft; and wherein the clamping slit extends between an open end and a closed end thereof in a direction perpendicular to a longitudinal direction of the shaft.”
independent claim 13 recites “a shaft, in which at least one working channel is arranged; and an endoscope head arranged at a distal end of the shaft; wherein a deflection lever is arranged in the endoscope head and is adjustable between a non-deflected starting position and a deflected working position relative to the shaft wherein the deflection lever is adjustable via a Bowden wire, a proximal end of which is mounted via a collet on a control handle arranged at a proximal end of the shaft; wherein the collet fixing a proximal end of the Bowden wire is arranged on a slide that is movable proximally out of a housing of the control handle, which slide is coupled to the control handle via a rod; wherein the endoscope head is removably coupled to the distal end of the shaft via a clamping connection; wherein a clamping slit is formed in a proximal end of the endoscope head, and a latching element that is insertable into the clamping slit of the endoscope head is formed at the distal end of the shaft; and wherein the latching element at the distal end of the shaft is designed as a latching lug; wherein the clamping slit extends between an open end and a closed end thereof; and wherein the clamping slit is partially formed by a bore having a shape corresponding to a shape of the latching lug.”
Wimmer (US Patent 6699183 B1) teaches endoscope with a shaft, a deflection lever adjustable via a Bowden wire, collet and slide, however, fail to disclose “wherein a clamping slit is formed in a proximal end of the endoscope head, and a latching element that is insertable into the clamping slit of the endoscope head is formed at the distal end of the shaft; and wherein the clamping slit extends between an open end and a closed end thereof in a direction perpendicular to a longitudinal direction of the shaft.” As recited in claim 6, nor
wherein the latching element at the distal end of the shaft is designed as a latching lug; wherein the clamping slit extends between an open end and a closed end thereof; and wherein the clamping slit is partially formed by a bore having a shape corresponding to a shape of the latching lug.” as recited in claim 13.
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINQIAO HUANG/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795